DETAILED ACTION
Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference of Conrad (U.S. Pub. No. 2011/0261431) teaches a micromechanical element which comprises a plate shaped micromechanical function element having an inner frame and an outer frame. The plate shaped micromechanical function element is implemented such that a curvature of the main face of the plate shaped micromechanical functional element can be varied. Conrad does not teach all the structures of the claim 1 wherein a spring arrangement has at least two spring structures that in the rest state are arranged mirror symmetrically with respect to an xz plane of the coordinate system and a yz plane of the coordinate system, wherein the prior art reference of Conrad does not teach two springs are arranged in an xz plane and yz plane. And the spring arrangement being configured such that the closed frame structure and the plate shaped mirror can be brought into a resonant vibrational state relative to the supporting structure by means of electrostatic, electromagnetic or piezoelectric forces. The prior art reference does not teach a connecting arrangement that has at least four connecting spring structures that when in the rest state are arranged mirror symmetrically with respect to the xz and yz plane and each of the at least four springs connect the plate shaped mirror to the closed frame structure. The at least four springs allow the mirror to partially mechanically decoupled from the closed frame structure and deform back and forth in the resonant vibrational state. 
	Prior art reference of Lai (U.S. Pub. No. 2014/0028152) teaches an oscillation structure of micro actuator wherein the oscillation structure has torsion bars which are arranged in axis perpendicular to axis. The pair of torsion bars is arranged in outer periphery of frame along axis. An oscillation portion is arranged inside the frame.
Lai similar to Conrad does not teach all the structures of the claim 1 wherein a spring arrangement has at least two spring structures that in the rest state are arranged mirror symmetrically with respect to an xz plane of the coordinate system and a yz plane of the coordinate system, wherein the prior art reference of Lai does not teach two springs are arranged in an xz plane and yz plane and the spring arrangement being configured such that the closed frame structure and the plate shaped mirror can be brought into a resonant vibrational state relative to the supporting structure by means of electrostatic, electromagnetic or piezoelectric forces. The prior art reference does not teach a connecting arrangement that has at least four connecting spring structures that when in the rest state are arranged mirror symmetrically with respect to the xz and yz plane and each of the at least four springs connect the plate shaped mirror to the closed frame structure. The at least four springs allow the mirror to partially mechanically decoupled from the closed frame structure and deform back and forth in the resonant vibrational state. 
	Hofmann (U.S. Pub. No. 2016/0299335) teaches a micromirror arrangement wherein the sections are held in place by a plurality of springs. Hogmann teaches a micromirror arrangement which comprises: a first spring-mass oscillator, which has an oscillatory body forming a mirror plate (1) and first spring elements (2); a second spring-mass oscillator, which has a drive plate (3) and second spring elements (4) and which is connected to a carrier arrangement (5, 8, 9) via the second spring elements (4), wherein the first spring-mass oscillator is suspended in the second spring-mass oscillator via the first spring elements (2).
	Hofmann does not teach all the structures of the claim 1 wherein a spring arrangement has at least two spring structures that in the rest state are arranged mirror symmetrically with respect to an xz plane of the coordinate system and a yz plane of the coordinate system, wherein the prior art reference of Hofmann does not teach two springs are arranged in an xz plane and yz plane and the spring arrangement being configured such that the closed frame structure and the plate shaped mirror can be brought into a resonant vibrational state relative to the supporting structure by means of electrostatic, electromagnetic or piezoelectric forces. The prior art reference does not teach a connecting arrangement that has at least four connecting spring structures that when in the rest state are arranged mirror symmetrically with respect to the xz and yz plane and each of the at least four springs connect the plate shaped mirror to the closed frame structure. The at least four springs allow the mirror to partially mechanically decoupled from the closed frame structure and deform back and forth in the resonant vibrational state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van lierop (U.S. Patent No. 10,877,263) teaches a mirror device having a lot of springs with openings in the device. 
Yu (U.S. Pub. No. 2002/0012180) teaches dual axis micro-machined mirror device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691